Citation Nr: 0824350	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  03-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945 and from August 1950 to March 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2005.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on September 21, 2004, in St. Petersburg, 
Florida, before the undersigned Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board further observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran submitted a waiver of the RO's initial 
consideration of the evidence in April 2008.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to have a lung disorder 
that is causally or etiologically related to service, 
including asbestos exposure.


CONCLUSION OF LAW

A lung disorder was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
March 2002, prior to the initial decision on the claim in 
June 2002, as well as in May 2003 and February 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the March 2002, May 2003, and 
February 2005 letters stated that the evidence must show that 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2002, May 2003, and 
February 2005 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA was requesting all records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2002, May 2003, and February 2005 letters notified the 
appellant that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the March 2002, May 2003, and February 
2005 letters informed the veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the November 2007 SSOC 
informed the veteran that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition. The November 2007 SSOC letter also explained 
how disability ratings and effective dates were determined.  
While this notice was not provided prior to the initial 
adjudication, the veteran is not prejudiced as the claim is 
being denied the assignment of an effective date or rating is 
moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as all 
available VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.  
The veteran was also provided the opportunity to testify at a 
hearing before the Board.   

In addition, the RO did make reasonable efforts to verify the 
veteran's alleged asbestos exposure in service.  In this 
regard, the RO requested in May 2002 and January 2006 that 
the National Personnel Records Center (NPRC) furnish any 
records documenting asbestos exposure that the veteran had in 
service and the jobs he performed.   Responses were received 
in June 2002 and January 2006 that the requested records were 
being mailed, which were copies of his service personnel 
records. 

A letter was then sent to the Naval Historical Center in 
February 2005 requesting a complete history of the USS 
CATSKILL, including any available deck logs and records 
concerning repair, refurbishment, and retrofitting during the 
period from September 1944 to October 1944.  However, a March 
2005 response from the Naval Historical Center indicated that 
Command History Reports and ship deck logs are the primary 
and only administrative records maintained by the center that 
are identified for permanent retention.  The letter explained 
that the Naval Historical Center maintains decks logs for 
U.S. Navy ships for a period of 30 years after which they are 
transferred to the National Archives and Records 
Administration (NARA) for permanent retention.  Nevertheless, 
a history of the USS CATSKILL is associated with the claims 
file.  

The RO also requested in July 2006 and October 2006 that NPRC 
provide the complete ship history for the USS CATSKILL, 
including available deck logs and records concerning repair, 
refurbishment, and retrofitting from September 1944 to 
October 1944 for the purpose of determining whether troops 
transported onboard were exposed to asbestos during that 
time.  However, a response received in August 2006 indicated 
that the records were not on file.  It was also noted in an 
April 2007 response that deck logs from 1941 to 1947 are in 
the custody of NARA.

A letter was subsequently sent to NARA in July 2007 
requesting a complete ship history for the U.S.S. CATSKILL, 
including any available deck logs and records concerning 
repair, refurbishment, and retrofitting during the period 
from September 1944 to October 1944, for the purpose of 
determining whether troops transported onboard were exposed 
to asbestos during that time.  However, a response was 
received from NARA during that same month indicating that 
deck logs of U.S. Navy ships do not provide information 
concerning products used during construction, repair, and 
overhauls.  It was specifically noted that the presence of 
asbestos aboard the ship would not be documented in such 
records.  The letter also explained that the correspondence 
files of the Bureau of Ships (Record Group 19) contain 
records relating to the construction and repair of U.S. Navy 
ships and are a better source for that type of information.  
However, NARA was unable to provide the research necessary to 
locate that information because of the extent of such a 
request.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the veteran in 
obtaining evidence to confirm asbestos exposure in service.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review. Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the veteran's claims that has not been 
obtained and associated with the claims folder.

The Board acknowledges that a medical opinion was not 
obtained in connection with the veteran's claim for service 
connection for a lung disorder. Under the law, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for a lung disorder because 
such an opinion would not provide any more relevant 
information than is already associated with the claims file.  
The evidence of record is sufficient to decide the claim.  As 
will be explained below, the veteran has not been shown to 
have any complaints, treatment, or diagnosis of a lung 
disorder in service, nor is there a verified in-service 
asbestos exposure.  The record contains no probative evidence 
that demonstrates otherwise. Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that obtaining a 
VA medical opinion is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases, and the Secretary of VA has not promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. (hereinafter M 21-1MR).  In addition, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure.  M 21-1MR.  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and of ensuring that development is accomplished to ascertain 
whether or not there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch products and brake linings, manufacture and 
insulation of roofing and flooring materials, sheet and pipe 
products, and so forth.  High exposure to asbestos and the 
high prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people were employed in 
shipyards and U.S. Navy Veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come in for medical 
attention because the latency period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief, (as little as a month or two) or 
indirect (bystander's disease).  

The Manual goes on to say that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  It should 
be noted that the pertinent parts of the Manual guidelines of 
service connection in asbestos-related cases are not 
substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in-service.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a lung 
disorder.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of a lung 
disorder.  Moreover, the medical evidence of record does not 
show that the veteran sought treatment immediately following 
his separation from service or for many decades thereafter.   
Therefore, the Board finds that a lung disorder did not 
manifest in service or for many years thereafter.   

Nevertheless, the veteran has contended that he currently has 
a lung disorder that is due to exposure to asbestos in 
service, and the Board recognizes that residuals of asbestos 
exposure may not be apparent until long after service.  In 
particular, the veteran asserts that the asbestos exposure 
occurred while he was transported from Hawaii to the 
Philippines during World War II.  He testified at the 
September 2004 hearing that he was aboard the USS CATSKILL 
and that prior to the voyage it had been newly constructed or 
converted to transport troops resulting in the presence of 
residual debris and dust from insulation and piping, which he 
contends included asbestos, fiberglass, and other materials.  
He testified that he had to stay below the decks throughout 
the voyage, except for a couple of hours each evening when 
they were allowed on deck.  The veteran also maintained that 
the ship's crew was constantly cleaning and that the whole 
ship was full of asbestos. 

The veteran's service personnel records do confirm that he 
was aboard the USS CATSKILL from September 8, 1944, to 
October 21, 1944.  However, the evidence of record does not 
show that the veteran was exposed to asbestos while serving 
onboard the ship.  The record does contain a history of USS 
CATSKILL, which documented such things as the ship's 
commission, destinations, and attacks, but there was no 
mention of asbestos.

The Board does acknowledge the information from the internet 
printed in April 2008, which discusses U.S. Navy ships and 
asbestos exposure.  Although the information does indicate 
that many of the ships had asbestos used onboard, this 
evidence is general in nature and does not show that the USS 
CATSKILL actually had asbestos.  Additional internet 
information documented that the USS CATSKILL was built at the 
Willamette Iron and Steel Corporation in Portland, Oregon, 
and was commissioned on June 30, 1944.  However, there was no 
indication that asbestos was used in its construction.  Thus, 
the Board finds that the internet information submitted by 
the veteran is of little probative value in this case.

The Board also acknowledges the news article submitted by the 
veteran discussing the increasing number of asbestos deaths 
in United States.  However, the article is not probative 
because it is general in nature and does not specifically 
relate to the veteran or his military service.  As such, this 
evidence does not verify the veteran's alleged asbestos 
exposure in service.

The Board further observes that there are medical records 
documenting that the veteran had a history of asbestos 
exposure, including private medical records dated in April 
2004, June 2005, April 2006, and May 2006.  However, none of 
these records substantiate the veteran's claim that such 
exposure was during his period of service.

Indeed, the veteran appears to have had possible intercurrent 
asbestos exposure that may have caused his current lung 
disorder.  In this regard, the veteran testified at his 
September 2004 hearing before the Board that following his 
military service he was employed for 10 to 12 years by a 
sheet metal company that manufactured and installed furnaces.  
The veteran indicated that he worked with construction 
materials, such as sheetrock and sheet metal, while employed 
there.  A secretary from the veteran's former employer also 
submitted a lay statement in September 2004 indicating that 
employees over the age of 60 were asked to report for 
asbestos testing in the 1980s and that the veteran was one of 
the people tested.  A private medical record dated in July 
1986 does show that the veteran had undergone such testing, 
which found scarring on a chest x-ray that was consistent 
with asbestos exposure in the construction trade.  

Based on the foregoing, the Board concludes that there is no 
affirmative evidence showing that the veteran actually had 
in-service exposure to asbestos.  There is also evidence 
showing that he may have had post-service asbestos exposure.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a lung disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a lung disorder is not warranted.


ORDER

Service connection for a lung disorder is denied.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


